Filed 10/31/22 Stewart v. Superior Court CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 MYLES STEWART,                                                   B317959

           Petitioner,                                            (Los Angeles County
                                                                  Super. Ct. No. LA0888741)
           v.

 THE SUPERIOR COURT OF
 LOS ANGELES COUNTY,

           Respondent;

 THE PEOPLE,

           Real Party in Interest.




     ORIGINAL PROCEEDINGS in mandate; Gregory A. Dohi,
Judge. Petition dismissed.
     Ricardo D. Garcia, Public Defender, Albert J. Menaster,
Head Deputy Public Defender, Jacob Kachatryan and Nick
Stewart-Oaten, Deputy Public Defenders for Petitioner Myles
Stewart.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnson, David E. Madeo, David
Glassman and William H. Shin, Deputy Attorneys General for
Real Party in Interest.
      No appearance for Respondent Superior Court of
Los Angeles County.
                      ____________________

                                I.
       On October 10, 2019, petitioner Myles Stewart pleaded no
contest to first degree burglary. (Pen. Code, § 459.) The superior
court suspended the imposition of sentence and placed him on
probation for five years, subject to certain conditions.
       In January 2022, after the Legislature amended Penal
Code section 1203.1 to limit, generally, felony probation terms
to two years, Stewart made a motion in the superior court
to terminate his probation. The court denied the motion, and
Stewart sought review before us by petition for writ of mandate.
We issued an order to show cause.
       Meanwhile, on May 31, 2022, the superior court issued
an order reducing Stewart’s probation to three years. On
October 10, 2022—the third anniversary of the order placing
Stewart on probation—the court terminated Stewart’s probation,
stating that it had been “successfully completed.”
       On October 20, 2022, we informed the parties that we
were considering: (1) taking judicial notice of the facts that the
superior court had reduced Stewart’s probation to three years
and thereafter terminated probation; and (2) dismissing the
petitioner’s petition on the ground that this case is moot. We




                                     2
requested that Stewart and the People submit supplemental
briefs on these issues. (See Evid. Code, § 459, subd. (d); Gov.
Code, § 68081.)
       We have received and considered the requested
supplemental briefs. Both parties agree that the case is moot.
The People assert that we should dismiss Stewart’s petition, and
Stewart has no objection to our doing so.

                                II.
       Pursuant to Evidence Code section 452, subdivisions (d)
& (h), and section 459, subdivision (a), we take judicial notice of
the facts that in May 2022 the superior court reduced Stewart’s
probation to three years and, on October 10, 2022, the court
terminated Stewart’s probation.
       “A case becomes moot when a court ruling can have
no practical impact.” (Simi Corp. v. Garamendi (2003) 109
Cal.App.4th 1496, 1503.) “ ‘ “[A]lthough a case may originally
present an existing controversy, if before decision it has,
through act of the parties or other cause, occurring after the
commencement of the action, lost that essential character, it
becomes a moot case or question which will not be considered by
the court.” ’ ” (Consumer Cause, Inc. v. Johnson & Johnson
(2005) 132 Cal.App.4th 1175, 1183.)
       Here, Stewart sought an order in the superior court
requesting that his probation be terminated, which the court
denied. By the instant writ petition, he challenges that order and
seeks a writ directing the superior court to discharge him from
probation. Because the superior court has now terminated his
probation, there is no further relief we can grant. Accordingly,
the issues raised in the petition are moot and the case is
dismissed.




                                      3
                         DISPOSITION
      The petition is dismissed.
      NOT TO BE PUBLISHED.




                                          ROTHSCHILD, P. J.
I concur.




                  BENDIX, J.




                  BENKE, J.*




      *  Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                   4